PER CURIAM.
This is an interlocutory appeal from an order temporarily enjoining defendants/appellants from consummating any sales under a condominium concept. We reverse holding that plaintiffs/appellees have not met the requirements of Contemporary Interiors, Inc. v. Four Marks, Inc., 384 So.2d 734 (Fla. 4th DCA 1980). In so holding, we caution the parties that we are merely ruling on the propriety of the injunction. We do not address any other issues raised by the plaintiffs in their brief.
REVERSED AND REMANDED WITH INSTRUCTIONS TO DISSOLVE THE INJUNCTION.
LETTS, BERANEK and WALDEN, JJ., concur.